ThisDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application has PRO 62/700,463 07/19/2018
This office action is in response to Applicant’s arguments submitted January 18, 2022.  Claims 1-3, 21-25, 29-31, 37, 40, 42, 44, 47-48, 50, 57, 61, 63, 65, 68, 77-78, and 83-85 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 22-25, 30, 40, 42, 44, 47-48, 50, 57, 61, 63, 65, 68, 77-78, and 83-85 are rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt (US 2008/0058379 A1, March 6, 2008, of record) in view of Riggs (Metabolic Syndrome and Related Disorders, Volume 13, Number 7, 2015, pp. 292-297, of record), Urbanek (European Journal of Heart Failure, May 2018, vol. 20, cited on IDS), and Gandhi (What’s a “Normal” A1C? When is it Misleading?” Internet article, https://diatribe.org/whats-normal-a1c-when-it-misleading, October 31, 2017, previously cited by the examiner).
Eckhardt teaches SGLT inhibitors, including dapagliflozin in paragraph [0172].  Compounds having SGLT-2 activity are suitable for prevention or treatment of high blood pressure and chronic heart failure, or for acute renal failure [0083].  Combinations with other drugs for influencing high blood pressure and chronic heart failure such as diuretics are taught in combination with SGLT derivatives [0089].
Eckhardt does not teach which type of heart failure is to be treated.
Riggs teaches that SGLT-2 inhibitor therapy is considered both with HFrEF and HFpEF.  HFpEF is characterized by LVEF of > 50%. (page 292, second column).  SGLT-2 inhibitors include canagliflozin, dapagliflozin, and empagliflozin (page 293, last paragraph).  
Urbanek teaches treatment of HFpEF using dapagliflozin in an animal model.  The subjects were not diabetic.  Urbanek concludes that the protective action of dapagliflozin lays beyond its effect on glycemia.
Gandhi teaches that normal A1c is less than 5.7%, and “prediabetes” is 5.7 to 6.4%.  See page 3.

Claims 40, 45, 44, 47-48, 50, 57, 61, 63, 65, 68, and 77-78 only recite desired outcomes of the treatment positively recited in claim 1, and do not require steps to be performed.  Claim scope is not limited by claim language that does not require steps to be performed or does not limit a claim to a particular structure, and a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See MPEP 2106 and 2111.04.
Response to Arguments
Applicant argues that Eckhardt focuses on treatment of metabolic disorders and particularly diabetes, and chronic heart failure and acute renal failure are given in a list of disorders that is largely directed to metabolic disorders. This argument is not persuasive.  Although Eckhardt does teach treatment of metabolic disorders in particular, Eckhardt also teaches treatment of chronic heart failure independent of diabetes and complications of diabetes [0083].  See MPEP 2123:  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”  In re 
Applicant argues that Riggs focuses on patients who have heart failure and diabetes.  This argument is acknowledged, but the rejection is based on a combination of references, not Riggs alone.  Eckhardt teaches treatment of chronic heart failure independently of diabetes, and Urbanek also teaches that dapagliflozin is useful for treating HFpEF in non-diabetic patients and independently of effects on glycemia.
Applicant argues that Urbanek does not draw a conclusion of effectiveness in human subjects from its animal study.  This argument is not persuasive.  Urbanek does teach an animal study, but Urbanek also teaches that SGLT2 inhibitors “may provide cardiovascular benefits independently from their anti-diabetic effects” and “the protective action of dapagliflozin lays beyond its effect on glycaemia.”  Although Urbanek did an animal study, Urbanek clearly teaches that SGLT2 inhibitors have a protective effect in HFpEF independently from anti-diabetic effects or effects on glycemia.  MPEP 2123 states:  “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.”  
Applicant argues that Urbanek’s Dahl/SS rat model was associated with variability across commercial suppliers and laboratories due to genetic contamination, and Rapp suggests that any results should be treated cautiously.  MPEP 2143.01 teaches that where the teachings of two or more prior art references conflict, the examiner must weigh the power of each 
Applicant argues that Gandhi is silent regarding SGLT2 inhibitors.  Gandhi was only cited to establish what is well known in the art, that normal A1c is less than 5.7%, and “prediabetes” is 5.7 to 6.4%.  
Applicant argues that the office does not explain why a skilled artisan would have arrived at the claimed methods of treatment.  Eckhardt teaches that SGLT inhibitors, which include dapagliflozin, are suitable for prevention or treatment of chronic heart failure indepedntly of diabetes.  Eckhardt does not mention which the heart failure is HFrEF or HFpEF, but Riggs teaches that both types are treatable using SGLT-2 inhibitors.  Urbanek teaches that dapagliflozin is effective for treating HFpEF in patients which are not diabetic.  Thus, the skilled artisan would be aware that dapagliflozin is effective for treating HFrEF or HFpEF and is effective with or without diabetes.

Claim(s) 1-2, 22-25, 30, 37, 40, 42, 44, 47-48, 50, 57, 61, 63, 65, 68, 77-78, and 83-85 are rejected under 35 U.S.C. 103 as obvious over Study NCT03030235 (of record) and Study NCT03036124 (version January 26, 2017, of record) in view of Riggs (Metabolic Syndrome and 
NCT03036124 evaluates the effect of dapagliflozin on the incidence of worsening heart failure in patients with chronic heart failure with reduced ejection fraction, given in addition to regional standard of care therapy (see top of page 4).  The dose is 10 mg or 5 mg once per day (see page 4, Assigned Interventions).  Inclusion criteria include LVEF less than or equal to 40%, a documented diagnosis of symptomatic heart failure NYHA class II-IV (paragraph bridging pages 5-6).  The patient has not received therapy with as SGLT2 inhibitor for 8 weeks prior to treatment (page 6).  Patients having type 1 diabetes are excluded (page 6).  
NCT03036124 does not treat patients having HF with preserved ejection fraction.
NCT03030235 teaches treatment of diabetic or pre-diabetic patients having HF with preserved ejection fraction using dapagliflozin (first page). Patients with prediabetes have A1c of 5.7-6.5% (inclusion criteria).  Inclusion criteria include symptoms of dyspnea (NYHA class II-IV) and EF greater than 45% within 18 months of enrollment with no change in clinical status.  Patients with uncontrolled hypertension are excluded.  See Exclusion criteria. Patients treated with an SGLT-2 inhibitor within 12 weeks are excluded.  Patients having severe COPD are excluded.
The NCT03030235 patients are diabetic or prediabetic.
Riggs teaches that SGLT-2 inhibitor therapy is considered both with HFrEF and HFpEF.  HFpEF is characterized by LVEF of > 50%. (page 292, second column).  SGLT-2 inhibitors include canagliflozin, dapagliflozin, and empagliflozin (page 293, last paragraph).  

Gandhi teaches that normal A1c is less than 5.7%, and “prediabetes” is 5.7 to 6.4%.  See page 3.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to treat non-diabetic HF patients using dapagliflozin.  Treatment of HFrEF in patients who were not identified as being diabetic is taught by NCT03036124, and Riggs teaches that SGLT-2 inhibitor therapy is considered both with HFrEF and HFpEF.  Custodio teaches that patients with or without diabetes can be treated using dapagliflozin.  Dapagliflozin is known for treating HFrEF in patients who are not diabetic, and for treating HFpEF in patients who are diabetic (or prediabetic).  The prior art teaches that both HFrEF and HFpEF can be treated using SGLT-2 inhibitors, and that patients without diabetes can be treated using SGLT-2 inhibitors including dapagliflozin.  Thus, the skilled artisan would have a reasonable expectation of success in treating HFpEF in non-diabetic patients.
Claims 40, 45, 44, 47-48, 50, 57, 61, 63, 65, 68, and 77-78 only recite desired outcomes of the treatment positively recited in claim 1, and do not require steps to be performed.  Claim scope is not limited by claim language that does not require steps to be performed or does not limit a claim to a particular structure, and a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See MPEP 2106 and 2111.04.
Response to Arguments
Applicant argues that NCT0306124 is silent about the HbA1c and does not disclose treating patients with HFpEF.  This argument is not persuasive because the rejection is based on a combination of references.  Riggs teaches that SGLT-2 inhibitor therapy is considered both with HFrEF and HFpEF.  Gandhi teaches that a normal A1c is less than 5.7.
Applicant argues that NCT03030235 is drawn to treatment of diabetic or pre-diabetic patients.  This argument is not persuasive because the rejection is based on a combination of references.  Custodio teaches that SGLT2 inhibitors treat heart failure in patients with or without diabetes.  Gandhi teaches that a normal A1c is less than 5.7.
Applicant argues that Riggs is directed to the use of SGLT2 inhibitors in patients with diabetes.  This argument is not persuasive because the rejection is based on a combination of references.  Custodio teaches that SGLT2 inhibitors treat heart failure in patients “with and without diabetes.”  Gandhi teaches that a normal A1c is less than 5.7.
Applicant argues that Custodio is silent regarding the use of SGLT2 inhibitors in patients with HbA1c levels of <5.7%.  This argument is not persuasive because Custodio teaches that dapagliflozin is useful for reducing cardiovascular risks related to heart failure and could be used for treating patients with HF, “with and without diabetes.”  See abstract.  
Applicant argues that Custodio only mentions one study wherein type 2 diabetes is omitted from the study.  This argument is acknowledged, but is not persuasive because Custodio does teach that study, and Custodio explicitly states that SGLT2 inhibitors treat patients with HF, with and without diabetes.  Gandhi teaches that a normal A1c is less than 5.7.

Applicant argues that the office does not explain how the cited references would have provided the skilled artisan with motivation to arrive at the claimed methods.  This argument is not persuasive.  The cited references teach that SGLT2 inhibitors including dapagliflozin are effective for treating HF in either diabetic or non-diabetic patients, that dapagliflozin is effective for treating either HFrEF or HFpEF, and that a normal A1c is less than 5.7.  The motivation for treating HFpEF in non-diabetic patients is that SGLT2 inhibitors or dapagliflozin are effective for treating non-diabetic patients or HFpEF, so the skilled artisan would reasonably expect them to be effective for treating patients who are non-diabetic and who have HFpEF.

Claims 1-2, 22-23, 40, 42, 44, 47-48, 50, 57, 61, 63, 65, 68, and 77-78  are rejected under 35 U.S.C. 103 as being unpatentable over Urbanek (European Journal of Heart Failure, May 2018, vol. 20, cited on IDS) in view of Gandhi (What’s a “Normal” A1C? When is it Misleading?” Internet article, https://diatribe.org/whats-normal-a1c-when-it-misleading, October 31, 2017, previously cited by the examiner).  
Urbanek teaches treatment of HFpEF using dapagliflozin in an animal model.  The subjects were not diabetic.  Urbanek concludes that the protective action of dapagliflozin lays beyond its effect on glycemia.
Urbanek does not teach that the subject is human or that the A1c is less than 5.7%.
Gandhi teaches that normal A1c is less than 5.7%, and “prediabetes” is 5.7 to 6.4%.  See page 3.  

Claims 40, 42, 44, 47-48, 50, 57, 61, 63, 65, 68, and 77-78 only recite desired outcomes of the treatment positively recited in claim 1, and do not require steps to be performed.  Claim scope is not limited by claim language that does not require steps to be performed or does not limit a claim to a particular structure, and a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See MPEP 2106 and 2111.04.
Response to Arguments
Applicant’s arguments with respect to Urbanek and Gandhi are the same as those which were addressed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-3, 22-23, 40, 42, 44, 47-48, 50, 57, 61, 63, 65, 68, 77-78, 83-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10973836 in view of Riggs (of record) and Gandhi (of record).
The ‘836 patent claims treatment of heart failure with reduced ejection fraction in a patient who does not have type II diabetes, wherein the patient is also administered at least one standard of care HF agent (claim 1).
The current application claims treatment of a subject having heart failure with preserved ejection fraction in a patient has hemoglobin A1c of <5.7%.  
Riggs teaches that SGLT-2 inhibitor therapy is considered both with HFrEF and HFpEF.  HFpEF is characterized by LVEF of > 50%. (page 292, second column).  SGLT-2 inhibitors include canagliflozin, dapagliflozin, and empagliflozin (page 293, last paragraph).  
Gandhi teaches that normal A1c is less than 5.7%, and “prediabetes” is 5.7 to 6.4%.  See page 3.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed method of treating a subject having HFpEF and has hemoglobin A1c of <5.7% because dapagliflozin is used to treat HFrEF in a non-diabetic patient, and SGLT-2 inhibitors are used to treat both HFrEF and HFpEF.  A normal (non-diabetic) patient has an A1c of <5.7% as taught by Gandhi, so both the current application and the reference application are drawn to treatment of non-diabetic patients.  The skilled artisan would have a reasonable expectation of success because SGLT-2 inhibitors are used to treat both HFrEF and HFpEF.  
.

Claims 1-3, 22-23, 40, 42, 44, 47-48, 50, 57, 61, 63, 65, 68, 77-78, 83-85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 108-134 of copending Application No. 17/184,746 in view of Riggs (of record) and Gandhi (of record).
The ‘746 application claims treatment of heart failure with reduced ejection fraction in a patient who does not have type II diabetes, while the current application claims treatment of a subject having heart failure with preserved ejection fraction in a patient has hemoglobin A1c of <5.7%.  Claim 108.  The patient has been hospitalized for heart failure.  Claim 109.  Heart failure visits require treatment in addition to oral diuretics (considered standard of care therapy).  Claim 134.
Riggs teaches that SGLT-2 inhibitor therapy is considered both with HFrEF and HFpEF.  HFpEF is characterized by LVEF of > 50%. (page 292, second column).  SGLT-2 inhibitors include canagliflozin, dapagliflozin, and empagliflozin (page 293, last paragraph).  
Gandhi teaches that normal A1c is less than 5.7%, and “prediabetes” is 5.7 to 6.4%.  See page 3.

It would have been obvious to administer at least one other therapeutic agent because “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art.”  See MPEP 2144.06.  
Claims 40, 42, 44, 47-48, 50, 57, 61, 63, 65, 68, and 77-78 only recite desired outcomes of the treatment positively recited in claim 1, and do not require steps to be performed.  Claim scope is not limited by claim language that does not require steps to be performed or does not limit a claim to a particular structure, and a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See MPEP 2106 and 2111.04.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Claims 29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/LAYLA D BERRY/Primary Examiner, Art Unit 1623